DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 12-15, 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kimura (US Pub 2007/0120785 A1).
                 Regarding Claim 1, Kimura teaches a functional panel comprising: a first pixel comprising: a first element configured to emit light (light-emitting element 104, Fig. 29A; Paragraph 0075-0077); a color conversion layer ( Paragraph 0263) over the first element, the color conversion layer configured to convert a color of light emitted from the first element into a different color ( Paragraph 0262-0263); and 

                 Regarding Claims 2, 13, Kimura teaches the functional panel further comprising: a region comprising a first group of pixel sets and a second group of pixel sets, wherein the first group of pixel sets is arranged in a row direction (Figs. 17, 20; Paragraph 0161-0165), wherein one of the first group of pixel sets is electrically connected to a first conductive film, wherein the second group of pixel sets is arranged in a column direction intersecting the row direction (Figs. 17, 20; Paragraph 0161-0165), and wherein one of the second group of pixel sets is electrically connected to a second conductive film. (Figs. 20; Paragraph 0161-0165; 0189-0198; 0288-0292).

                 Regarding Claims 3, 14, Kimura teaches the display device comprising: a control unit; and the functional panel wherein the control unit  (607 in Fig. 20) is configured to be supplied with image data and control data, wherein the control unit is configured to generate an image signal from the image data, wherein the control unit is configured to generate a control signal from the control data (Figs. 20; Paragraph 0289), wherein the control unit is configured to supply the image signal and the control 


                 Regarding Claims 4, 15, Kimura teaches an input/output device (Paragraph 0279) comprising: an input unit comprising a sensing region; and a display unit comprising the functional panel, wherein the input unit is configured to sense an object approaching the sensing region, and wherein the sensing region and the pixel set overlap each other (Paragraph 0279-0293). 

               Regarding Claims 6, 17, Kimura teaches a data processing device comprising:  a keyboard (2104 in Fig. 24A, Paragraph 0302), an audio input device (Paragraph 0304-0305) and the functional panel. 

                 Regarding Claim 7, Kimura teaches a functional panel comprising: a first pixel comprising: a first element configured to emit light (light-emitting element 104, Fig. 29A; Paragraph 0075-0077); and a first functional layer, wherein the first element comprises a first electrode, a second electrode, and a layer containing a light-emitting material between the first electrode and the second electrode (Figs. 29-32; Paragraph 0075; 0086-0093), wherein the layer containing a light-emitting material comprises gallium nitride ( Paragraph 0190, 0196, 0219, 0259), wherein the first functional layer comprises: a first insulating film comprising an opening ( Paragraph 0167-0169); and a pixel circuit over the first insulating film (Paragraph 0167-0175), the pixel circuit comprising a first transistor, wherein the first transistor is electrically connected to the first electrode through the opening (Paragraph 0069-0075), wherein the first insulating film comprises a region between the pixel circuit (Figs. 13A-13B; Paragraph 0167-0175) and the first element, and wherein the first transistor comprises a first oxide semiconductor film (Paragraph 0179). (See Figs. 13; 29-32; Paragraph 0069-0077; 0086-0093; 0167-0175). 


                 Regarding Claim 9, Kimura teaches the functional panel further comprising: a pixel set comprising; the first pixel; and a second pixel comprising a second element, wherein the first insulating film comprises a fourth insulating film, and wherein the fourth insulating film is configured to isolate the second element from the first element. (Figs. 13A-13B; Paragraph 0165-0175).

                 Regarding Claim 10, Kimura teaches the functional panel further comprising a first driver circuit, wherein the first functional layer comprises the first driver circuit, wherein the first driver circuit comprises a second transistor, wherein the second transistor comprises a second oxide semiconductor film, and wherein the second oxide semiconductor film comprises an element contained in the first oxide semiconductor film. (Paragraph 0079-0081, 0176-0181).

                 Regarding Claim 12, Kimura teaches the functional panel wherein the second pixel is configured to perform display using light emitted from the second element, wherein the second element is configured to emit light of the same color as light emitted from the first element, wherein the first pixel comprises a color conversion layer (Paragraph 0263), and wherein the color conversion layer is configured to convert the color of the light emitted from the first element into a different color                  ( Paragraph 0089-0093, 0255-0263). 

Allowable Subject Matter
Claims 5, 11, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: The prior arts fail to teach a data processing device comprising: an arithmetic device; and an input/output device, wherein the arithmetic device is configured to be supplied with input data or sensing data, wherein the arithmetic device is configured to generate control data and image data from the input data or the sensing data, wherein the arithmetic device is configured to supply the control data and the image data, wherein the input/output device is configured to supply the input data and the sensing data, wherein the input/output device is configured to be supplied with the control data and the image data, wherein the input/output device comprises: a display unit configured to display the image data by the control data; an input unit configured to generate the input data; and a sensor unit configured to generate the sensing data, and wherein the display unit comprises the functional panel as claimed in claims 5 and 16. 

The prior arts fail to teach a functional panel further comprising a second functional layer, wherein the second functional layer comprises a first contact, a second driver circuit, and a fifth insulating film, wherein the first contact is electrically connected to the second driver circuit, wherein the second driver circuit comprises a third transistor, wherein the third transistor comprises a semiconductor comprising a Group 14 element, wherein the first functional layer comprises a sixth insulating film and a second contact, wherein the sixth insulating film comprises a region between the fourth insulating film and the fifth insulating film, wherein the sixth insulating film comprises a region bonded to the fifth insulating film, wherein the second contact is electrically connected to the first . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 







/VIJAY SHANKAR/Primary Examiner, Art Unit 2622